Case 1:19-cr-00152-CMA Document 14 Filed 04/22/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

CASE NO.      19-cr-00152-CMA

UNITED STATES OF AMERICA,

              Plaintiff,

v.

HUMBERTO PENA-LUGO,

              Defendant


              UNOPPOSED MOTION FOR IMMEDIATE SENTENCING
            AND WAIVER OF PRESENTENCE INVESTIGATION REPORT


       Huberto Pena-Lugo (“Mr. Pena”), by and through undersigned counsel, Mary V.

Butterton, hereby requests that the Court impose the sentence in the above-referenced

matter immediately after the Change of Plea hearing. In support thereof, Mr. Pena would

show as follows:

       1.     Pursuant to Rule 32(c)(1)(A)(ii) of the Federal Rules of Criminal Procedure,

a Court may immediately sentence a defendant without the benefit of a presentence

investigation by probation when Athe court finds that the information in the record enables

it to meaningfully exercise its sentencing authority under 18 U.S.C. ' 3553, and the court

explains its finding on the record.@

       2.     Mr. Pena has filed a Notice of Disposition in this case, and is pleading guilty

to a one-count indictment charging him with Illegal Reentry After Deportation, pursuant to

8 U.S.C. ' 1326(a).
Case 1:19-cr-00152-CMA Document 14 Filed 04/22/19 USDC Colorado Page 2 of 4




       3.     It is estimated in the proposed plea agreement that, after a reduction for

acceptance of responsibility pursuant to U.S.S.G. §3E1.1, Mr. Pena’s base offense level

is 6. Should the Court grant an anticipated motion for a 1-level departure under the “fast

track” program, his total offense level would be 5. With a criminal history category II, it is

estimated that the advisory guideline recommends a sentence of 0 to 6 months.

       4.     Mr. Pena was indicted on April 4, 2019, and an arrest warrant was

subsequently issued. See Docs. 1, 3. He was arrested on that warrant on April 10, 2019

and has remained in federal custody since that date. Doc. 4.

       5.     Mr. Pena would respectfully request that this court waive the necessity of a

Presentence Investigation Report and impose a sentence in this matter immediately after

the Change of Plea Hearing. This is Mr. Pena’s first immigration-related criminal offense.

Mr. Pena has limited criminal history, most of which is traffic-related. The Court can use

the Pretrial Service Report prepared by the United States Probation office to review Mr.

Pena’s limited criminal history and meaningfully exercise its sentencing authority.




                                 [Continued on next page]




                                              2
Case 1:19-cr-00152-CMA Document 14 Filed 04/22/19 USDC Colorado Page 3 of 4




      6.     Undersigned counsel has contacted Ms. Sarah Weiss, Assistant United

States Attorney assigned to this matter, who has no objection to these requests.



                                        Respectfully submitted,

                                        VIRGINIA L. GRADY
                                        Federal Public Defender

                                        /s/ Mary V. Butterton
                                        Mary V. Butterton
                                        Assistant Federal Public Defender
                                        633 17th Street, Suite 1000
                                        Denver, CO 80202
                                        Telephone: (303) 294-7002
                                        FAX: (303) 294-1192
                                        Mary_Butterton@fd.org
                                        Attorney for Defendant




                                           3
Case 1:19-cr-00152-CMA Document 14 Filed 04/22/19 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

        I hereby certify that on April 22, 2019, I electronically filed the foregoing

             UNOPPOSED MOTION FOR IMMEDIATE SENTENCING
           AND WAIVER OF PRESENTENCE INVESTIGATION REPORT

with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following e-mail, addresses:

      Sarah Weiss
      Email: Sarah.Weiss@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following
non CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-
participant’s name:

      Humberto Pena-Lugo (via U.S. Mail)



                                          /s/ Mary V. Butterton
                                          Mary V. Butterton
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone: (303) 294-7002
                                          FAX: (303) 294-1192
                                          Mary_Butterton@fd.org
                                          Attorney for Defendant




                                             4
